Exhibit 10.4

 

AMENDMENT TO CONVERTILE LOAN AGREEMENTS

 

This Amendment to Convertible Loan Agreements (this “Amendment”) dated this 19th
day of October, 2018, by and among Wize Pharma Ltd. Private Company 520033259
(the “Company”), Wize Pharma, Inc., Rimon Gold Assets Ltd., Private Company,
514819424 (“Rimon Gold”), Ridge Valley Corporation (“Ridge Valley”), and
Shimshon Fisher (“Fisher”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is party to a convertible loan agreement with Rimon Gold,
dated March 20, 2016 (as amended, the “First Convertible Loan Agreement”), as
amended by (i) the addendum dated March 30, 2016, between the Company and Rimon
Gold, (ii) the second convertible loan agreement (as amended, the “Second
Convertible Loan Agreement”), dated January 12, 2017, among the Company, Rimon
Gold, and Ridge Valley, and (iii) an amendment to the First Convertible Loan
Agreement, dated December 21, 2017;

 

WHEREAS, pursuant to an assignment and assumption, Fisher is party to the Second
Convertible Loan Agreement;

 

WHEREAS, the parties desire to amend the First Convertible Loan Agreement and
the Second Convertible Loan Agreement as more particularly set forth below;

 

WHEREAS, on or about the date hereof, Wize Pharma, Inc., which is the parent
company of the Company, is entering into a securities purchase agreement (the
“Purchase Agreement”) with the buyers (the “Buyers”) identified therein;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. This Amendment will be effective immediately, but if the closing of the
transactions contemplated by the Purchase Agreement have not occurred on or
before October 31, 2018, this Amendment shall be void ab initio.

 

2. The maturity date (the “Maturity Date”) of the loans under each of the First
Convertible Loan Agreement and the Second Convertible Loan Agreement is hereby
amended to be the earliest of (i) 90 days following the date that the
Registration Statement (as defined under the Purchase Agreement) covering the
resale of all Registrable Securities (as defined in the Purchase Agreement) of
Buyers who are not a party to this Amendment (or affiliates of a party to this
Amendment) has been effective and available for the re-sale of such Registrable
Securities, (ii) 90 days following the date on which all securities issued to
Buyers under the Purchase Agreement are no longer Registrable Securities, and
(iii) one year following the Closing (as defined in the Purchase Agreement).

 

3. The expiration date of the investment right under the First Convertible Loan
Agreement and the investment option under the Second Convertible Loan Agreement
is hereby amended to be 180 days after the Maturity Date.

 

4. Except as modified herein, the terms of the First Convertible Loan Agreement
and the Second Convertible Loan Agreement shall remain in full force and effect.

 

5. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

Wize pharma ltd. PRIVATE

COMPANY 520033259  

            By: /s/ Or Eisenberg     Name: Or Eisenberg     Title: CFO & Acting
CEO             WIZE PHARMA, INC.             By: /s/ Or Eisenberg     Name: Or
Eisenberg     Title: CFO & Acting CEO    

 

RIMON GOLD ASSETS LTD.             By: /s/ Abir Raveh     Name: Abir Raveh    
Title:               RIDGE VALLEY CORPORATION           By: /s/ Priscillia Julie
    Name: Priscillia Julie     Title: Director             /s/ Shimshon Fisher  
  Shimshon Fisher    

 



2

